Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.
Status of the Claims
Claims 1 and 3-15 are Allowed Claims.
Claim 2 is Canceled Claim.
Claims 16-19 are Rejected under 103 rejection.

Remarks

Applicant’s arguments, filed (06/10/2020), with respect to pending claim 1 and have been fully considered. Applicant’s arguments, are persuasive with respect to amended, added the limitations “ wherein displaying in rea-time or near real-time is ten seconds or less”. Therefore, the claims 1 and 3-15 are Allowed.



Arguments
Regarding claim 1, the Applicant argues (Page 8, line 31 through Page 9, line 2 and lines 9-12):
“Bramlett fails to teach or suggest “displaying in real-time or near real-time the “first data point of the pump position and pump load synchronized with the display of the first surface card.”

The Examiner respectfully disagree, because Bramlett does disclose the displaying the surface card and the downhole card in (para [0074], and further disclose surface card and the down hole card are updated  in near real time…”near real time” generally means within 24 hours of the data gathering, which is corresponds to the “displaying in near real-time the first data point of the pump position and pump load synchronized with the display of the first surface card”.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, Gibbs (WO2010/051270) hereinafter Gibbs discloses obtaining a first set of data points, wherein the first set of data points comprise a first set of polished rod position data points (Fig.2, polished rode 19) of the well and a first set of polished rod load data points of the well (Fig. 7 A and 7B, Fig. 5A and 5B, top graph, page 11, lines 7-20); and
calculating a first data point of a pump position and a pump load using the first set of data points (Page 20, lines 1 -19, Page 22, lines 13-17).
Palka (Pub.20130030721) hereinafter Palka discloses the calculating occurs before the well moves through a first complete stroke cycle (para [0031]). 

Bramlett (Pub.20030065447) hereinafter Bramlett discloses calculating, in real time or near real-time of a pump position and a pump load (para [0076], where the surface card and the downhole card are generated/updated are generated/updated in near real time; para [0105]);
displaying the first set of data points, the display comprising a first surface card (para 0074); 
     displaying in real-time or near real-time the first data point of the pump position (para 0039, where near real time generation of a downhole card) and pump load synchronized with the display of the first surface card (para 0075]).
 The closes art of Gibbs, Parka and Bramlett does not disclose or render obvious:
“displaying in real-time or near real-time the first data point of the pump position  and pump load synchronized with the display of the first surface card, wherein displaying in real-time or near real-time is ten second or less.”

Regarding Claim 10, Gibbs discloses a method for generating a pump card for a well, the method comprising:
obtaining a first set of data points, wherein the first set of data points comprise a first set of polished rod position data points of the well and a first set of polished rod load data points of the well (Fig. 7A and 7B, Fig. 5A and 5B, top graph, page 11, lines 7-20);
calculating a first data point of a pump load and a pump position using the first set of data points (Page 20, lines 1-19,). 
Also, Gibbs discloses obtaining an additional data point, wherein the additional data point comprises an additional polished rod position data point of the well and additional polished rod load data point of the well (Figs. 7A and 7B, page 20, lines 1-10);
creating a second set of data points, wherein the second set of data points comprise the revised first set of data points and the additional data point (Figs. 7A and 7B, page 20, lines 1-8); and calculating an additional data point of the pump position and pump load using the second set of data points(Figs. 7A and 7B, page 20, lines 1-8).

Aldred(WO2011/124978) discloses deleting the oldest data point of the first set of data points to create a revised first set of data points (Fig. 8C, where para [006], [0077]). 

Bramlett discloses calculating, in real time or near real-time of a pump position and a pump load (para [0076], para [0105]);
displaying the first set of data points, the display comprising a first surface card (para 0074); displaying in real-time or near real-time the first data point of the pump position (para 0039).
The closes art of Gibbs, Parka and Bramlett does not disclose or render obvious:
“displaying in real-time or near real-time the first data point of the pump position  and pump load synchronized with the display of the first surface card, wherein displaying in real-time or near real-time is ten second or less.”
  Claims 3-9 and 11-15 are allowed due to their dependency on claims 1 and 11.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gibbs et.al., (WO2010/051270) hereinafter Gibbs in view of Palka et.al., (Pub.20130030721) hereinafter Palka and Bramlett et.al., (Pub.20030065447) hereinafter Bramlett.

Regarding Claim 16, Gibbs discloses a method for determining a pump card for a well, the method comprising:
obtaining a first set of data points, wherein the first set of data points comprise a first set of polished rod position data points (Fig.2, polished rode 19)  of the well and a first set of polished rod load data points of the well (Fig. 7 A and 7B, Fig. 5A and 5B, top graph, page 11, lines 7-20);

calculating a first data point of a pump position and a pump load using the first set of data points (Page 20, lines 1-19, where data is passed to a surface card generator where position and load data are correlated for each cycle of reciprocation of the rod pump ...precomputed before the real time solution begins);
    wherein the calculating occurs through a first complete stroke cycle (Page 20, lines 5-7, where data is passed to a surface card generator 306 where position and load data are correlated for each cycle of reciprocation of the rod pump; line 19, where computed before real time solution begins, Page 22, lines 13-17, where from a first boundary condition, the surface rode node position at x= 0 is known for all time t. This establishes pump load and position which comprise the down hole pump card for the first segment of the cycle).
Gibbs does not disclose: displaying the first set of data points, the display comprising a first surface card; and
displaying, in real-time or near real-time, the first data point of the pump position and pump load synchronized with the display of the first surface card,
wherein the calculating occurs before the well moves through a first complete stroke cycle.
        Palka discloses the calculating occurs before the well moves through a first complete stroke cycle (para [0031], where adapted to determine the position of said polished rod for at least one point of the stroke cycle may be adapted to determine the position of said polished rod at predetermined time intervals during the entire stroke
cycle). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to calculating occurs before the well moves through a first complete stroke cycle as taught by Palka into Gibbs reference in order to provide data from pumping in real-time or near- real time.

Bramlett discloses displaying the first set of data points, the display comprising a first surface card (para [0074], where both the surface card and the downhole card are concurrently displayed either with both on the same screen, or with one each on two different screens);
 displaying in real-time or near real-time the first data point of the pump position (para 0039, where near real time generation of a downhole card) and pump load synchronized with the display of the first surface card (para 0075, where generated representations of the surface card and the downhole card... the graphical representations of the surface card and the downhole card).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to displaying data as taught by Bramlett into Gibbs in order to allow the user to analyze visually and faster the position and load data of the pump.

Regarding Claim 17, Gibbs discloses the method of claim 16, further comprising:
obtaining a second set of data points (Fig.2, polished rode 19) comprising one or more of the polished rod position data points of the well and one or more of the polished rod load data points of the well during a second stroke cycle (Fig. 7 A and 7B, Fig. 5A and 5B, top graph, page 11, lines 7-20);
      calculating an additional data point of the pump position and pump load using the second set of data points (Figs. 7A and 7B, page 20, lines 1-8, where load and position data which is directly measured or indirectly measured (i.e. calculated based on other inputs and further data is passed to a surface card generator 306 where position and load data are correlated for each cycle of reciprocation of the rod pump e.g., the ... each cycle data” corresponding to the additional data points for the another cycle/second set of data points);
Gibbs does not disclose:
displaying the second set of data points, the display comprising a second surface card; and
displaying in real-time or near real-time the additional data point of the pump position and pump load synchronized with the display of the second surface card.

Bramlett discloses displaying second set of data points (para 0076, where the surface card and the downhole card are generated/updated are generated/updated in near real time "near real time" generally means within 24 hours of the data gathering, preferably within 12 hours of the data gathering, more preferably within 4 hours of the data gathering, even more preferably within 1 hour of the data gathering, still more preferably within 10 pump cycles, e.g., each pump cycle will be generate different set(fist, second...) of data or additional data) the display comprising a second surface card (para [0074], where both the surface card and the downhole card are concurrently displayed either with both on the same screen or with one each on two different screen); and
    displaying in real-time or near real-time the additional data point of the pump position (para [0039], where near real time generation of a downhole card) and pump load synchronized with the display of the first surface card (para 0075, where generated representations of the surface card and the downhole card... the graphical representations of the surface card and the downhole card).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to displaying data as taught by Bramlett into Gibbs in order to allow the user to analyze visually and faster the position and load data of the pump.
         Regarding Claim 18, Gibbs discloses the method of claim 16, further comprising diagnosing the condition of the well (Page 17, lines 15, where Designing or Diagnosing a deviated rod-pumped well).

Regarding Claim 19, Gibbs discloses the method of claim 16, where calculating comprises applying a finite difference method (Page 23, line 8, where finite difference approximation to the partial derivative in (8) is computed at the previous time step).




Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862